          Case 1:19-cv-00486-JPO Document 63 Filed 02/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EVER VICTORY TECHNOLOGY
 LIMITED,
                     Plaintiff,                                        19-CV-486 (JPO)

                     -v-                                                  ORDER

 SAS GROUP, INC.,
                                Defendant.



J. PAUL OETKEN, District Judge:

       This action commenced on January 17, 2019. (See Dkt. No. 1.) On October 8, 2019, the

Court stayed the action pending the outcome of litigation in the Northern District of Illinois

“over the scope of Ever Victory’s rights in the patent at issue.” (Dkt. No. 56 at 1.) Now, the

Illinois case has been dismissed pursuant to settlement under undisclosed terms. (Dkt. No. 62 at

2-3.) In light of that settlement — and the fact that the Illinois litigation can no longer shed light

on the scope of the rights at issue — the Court hereby lifts the stay in this action.

       The Court also directs the parties in this action as well as in the related case (19-CV-178)

to appear for a telephonic status conference on February 23, 2021, at 11:00 A.M., by dialing

(888) 557-8511 and entering access code 9300838.

       The Clerk of Court is directed to lift the stay in this case.

       SO ORDERED.

Dated: February 2, 2021
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
